IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

THE CHEMOURS COMPANY,       )
                            )
              Plaintiff,    )
                            )
      v.                    ) C.A. No. 2019-0351-SG
                            )
DOWDUPONT INC; CORTEVA; AND )
E.I. DU PONT DE NEMOURS AND )
COMPANY,                    )

                    Defendant.

                                     ORDER

      AND NOW, this 19th day of December, 2019,

      The Court having considered the Plaintiff’s Motion to Temporarily Stay

Arbitration, IT IS HEREBY ORDERED that:

      (1) This Action is involves a dispute over issues arising from the spin-off of

The Chemours Company from E.I. du Pont de Nemours and Company—the matter

is currently before me on the Defendants’ Motion to Dismiss for lack of Subject

Matter Jurisdiction in favor of an arbitration proceeding currently underway with

the American Arbitration Association (the “Arbitration”);

      (2) The Plaintiff has opposed the Defendants’ Motion to Dismiss on the

grounds that the arbitration provisions in the parties’ Separation Agreement are

unenforceable;
      (3) If the Plaintiff is correct, then to allow the Arbitration to proceed would

force the Plaintiff to submit to an arbitration absent a contractual obligation to do

so, which, I find to be irreparable harm;

      (4) The balance of the harms favors the Plaintiff, as the only prejudice to the

Defendants is a delay in the Arbitration;

      (5) During the pendency of this Action, I have jurisdiction to act in the

interests of equity;

      (6) The Plaintiff’s Motion to Temporarily Stay Arbitration is granted.

SO ORDERED:



                                               /s/ Sam Glasscock III

                                               Vice Chancellor